Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1) and further in view of Lindamood (US 6772883 B2).
Re claim 1: Cooley discloses a collapsible privacy shield (notebook computer carrying case 5 in figs 2-3) comprising: 
a base panel (15 in fig 3); 
a top panel (10 in fig 3), the top panel coupled to the base panel by a pivot (hinge 20 in fig 3); and 
a first side panel (left accordion-like shroud 120 in fig 2) and a second side panel (right accordion-like shroud 120 in fig 2), each side panel coupled to the base panel and the top panel, each side panel having an upper section (see highlighted “upper section” in fig A) mechanically coupled to the top panel and a base section (see highlighted “base section” in fig A) mechanically coupled to the base panel; and
a device support platform (bottom tray 40 in fig 3) with detents (extensions 45a, 45b in fig 3; column 4, lines 59-62; column 5, lines 8-22), the device support platform extending between the base panel and the top panel, the device support platform positioned to at least partially support a device (notebook computer shown in phantom in figs 2-3; column 4, lines 48-51) positioned within the collapsible privacy shield.


    PNG
    media_image1.png
    722
    977
    media_image1.png
    Greyscale

Cooley fails to disclose that each side panel is pivotably coupled to the base panel by a lower side panel pivot and to the top panel by an upper side panel pivot.
Smith discloses a collapsible privacy shield (display screen shield 10 comprising first leg 12 + central pleated portion 11 + second leg 13 in fig 5) pivotally coupled to a housing (pleat stabilization device 40 in fig 5) by a lower pivot (screw 41 in fig 5) and an upper pivot (screw 42 in fig 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pivotably couple each side panel to the base panel by a lower side panel pivot and to the top panel by an upper side panel pivot in order to protect and support inner edges of the side panels for strengthening and stabilizing the collapsible privacy shield.
Cooley in view of Smith further fails to disclose that the collapsible privacy shield comprises at least one close aperture configured on one of the first side panel and the second side panel configured to allow at least one cable through the aperture.
Lindamood discloses a collapsible privacy shield (see fig 1) comprising at least one close aperture (cable entry 29 in fig 6; column 7, lines 63-67; column 8, lines 1-13; herein, cable entry 29 is a small opening in the sheeting back piece sized for the expected external cable connections which would pass through the opening. The opening may be covered by a flap as shown, or left open) configured on one of the panels configured to allow at least one cable through the aperture.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the collapsible privacy shield with at least one close aperture configured on one of the first side panel and the second side panel in order to allow the connecting of possible necessary wirings to an external device and/or for ventilation of the device.
Re claim 4: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, further comprising a device retention bumper (Cooley: pad 30 in fig 2), the device retention bumper being a raised portion of base panel and positioned to provide (i.e., functional language) a barrier or detent for a device positioned within the collapsible privacy shield.
Re claim 7: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, wherein the first and second side panels are pivotable into a space between the base panel and the top panel when the base panel and top panel are closed along the pivot (Cooley: see fig 1).
Re claim 8: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, wherein a space defined between the top panel and the first and second side panels defines a device-carry compartment (Cooley: see fig 2-3; herein, space between top panel 10 and first and side panels 120 defines compartment for display housing of notebook computer).
Re claim 9: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, wherein each side panel pivot is a rivet or threaded fastener (Smith: screws 41, 42 in fig 5).
Re claim 10: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, wherein the pivot (Cooley: 20 in fig 3) is a single hinge.
Re claim 12: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, wherein each of the first side panel and second side panel further comprises a lower section (Cooley: see fig A), the lower section coupled between the upper section and the base section, the lower section coupled to the upper section by an upper seam (Cooley: see fig A; fold line formed between “upper section” and “lower section”), the lower section coupled to the base section by a lower seam (Cooley: see fig A; fold line formed between “base section” and “lower section”), the upper seam and lower seam allowing for repeatable folding between the upper section and lower section and between the lower section and the base section, respectively.
Re claim 13: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield, wherein an upper seam, a lower seam, or the upper and lower seam are formed such that tension is built in such that the first and second side panels at least partially maintain an angle between the base panel and the top panel when the collapsible privacy shield is in an open position (Smith: column 6, lines 28-33; herein, the material forming pleats 11 can be any material having sufficient rigidity to form pleats that can be provided in a substantially thin sheet, for example stiffened paper, woven or non-woven fabric, cardboard, plastic or other polymers, composite materials, or multi-layered materials).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1), Lindamood (US 6772883 B2) and further in view of Domash (US 20140116632 A1).
Re claim 3: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield.
Cooley in view of Smith and Lindamood fails to disclose the collapsible privacy shield comprising a do not disturb indicator, the do not disturb indicator including a light emitting diode, the do not disturb indicator positioned on the top panel, the first side panel, or the second side panel.
Domash discloses a privacy shield comprising a do not disturb indicator, the do not disturb indicator including a light emitting diode (see paragraph 71; herein, the visual and/or acoustic privacy features 1000 may include one or more lights (e.g. LEDs) to provide visual cues (e.g., do not disturb)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the collapsible privacy shield with a do not disturb indicator, as shown in the device of Domash, in order to indicate that the user is tasking and does not wish to be disturbed. Moreover, it would have been obvious to position the do not disturb indicator on the top panel, the first side panel, or the second side panel so that the others can easily see the do not disturb indicator. Also, relocation of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 11: Cooley in view of Smith and Lindamood discloses the collapsible privacy shield.
Cooley in view of Smith and Lindamood fails to disclose that the base panel, top panel, first side panel, or second side panel is formed from a sound-absorbent material.
Domash discloses a privacy shield including a sound-absorbent material (see paragraph 52; herein, the interior of the visual and/or acoustic privacy features may include a suitable sound dampening or redirecting material (e.g., a sound soaking foam, fabric, perforated metal, acrylic, other suitable materials, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second side panels of the collapsible privacy shield with a sound dampening material, as shown in the device of Domash, in order to acoustically dampen, muffle, or deaden both incoming sound and outgoing sound for privacy. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1), Lindamood (US 6772883 B2) and further in view of Jacobs et al. (US 20170294935 A1).
Cooley in view of Smith and Lindamood discloses the collapsible privacy shield.
Cooley in view of Smith and Lindamood fails to disclose the collapsible privacy shield further comprising a side panel retainer, the side panel retainer adapted to prevent overextension of the side panels relative to the base panel and top panel.
Jacobs discloses a collapsible privacy shield, comprising a panel retainer (elastic cords 26, 24 in figs 3-4; see paragraphs 38-39) adapted to (i.e., functional language) prevent overextension of a first panel (16 in figs 3-4) relative to a second panel (2 in figs 3-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the collapsible privacy shield with elastic cords (i.e., side panel retainer) that connect the side panel to the base panel and/or the top panel in order to prevent the side panel from extending beyond a safe or reasonable point that can result in rupture of the side panel.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 5400903 A) modified by Smith (US 7508657 B1), Lindamood (US 6772883 B2) and further in view of WO 2016140534 A1 (Hereinafter, WO’534).
Cooley in view of Smith and Lindamood discloses the collapsible privacy shield.
Cooley in view of Smith and Lindamood fails to disclose the collapsible privacy shield further comprising a wireless charging system positioned in the base panel.
WO’534 discloses a case for a portable electronic device, wherein a battery of the portable electronic device is charged by the power of a built-in battery of the case using wireless charging method (see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the notebook computer carrying case (i.e., collapsible privacy shield) of Cooley with a built-in battery and wireless-charging circuitry, as shown in the device of WO’534, in order to enable the collapsible privacy shield to wirelessly charge the notebook computer received therein.
Response to Arguments
Applicant's arguments filed on 6/28/2022 have been fully considered but they are not persuasive.
The applicants argue that in the device of Cooley, the computer 40 is supported within the case by a set slots 55b. Cooley does not disclose a base panel, as claim with detents, as claimed, but rather uses the slots in the structure to create an elevational structure to allow a user to press the keys of the computer supported inside. The examiner respectfully disagrees.
The examiner herein notes that in the device of Cooley (column 4, lines 48-68; column 5, lines 1-22), the interior of the bottom cover member 15 (i.e., base panel) contains a bottom tray 40 (i.e., device support platform) for the placement of the base of the notebook computer (shown in phantom in FIGS. 2 and 3). Each side 43 of the bottom tray 40 contains a forward and a rear rod-like extension 45a and 45b (i.e., detents). The extensions 45a, 45b are symmetrically located at the opposing ends of the sides 43 adjacent the front and back of the tray 40. The interior of the front and back ends of the sides 15c of the bottom cover member 15 includes a series of forward and rear slots 55a, 55b. The slots 55a, 55b are positioned on the bottom cover member 15 in a reciprocal position with the extensions 45a, 45b of the tray 40. As shown in FIG. 3, the slots 55a, 55b are aligned along a vertical axis. The honeycomb configuration of the tray 40 enables the user to manually position the extensions 45a, 45b of the tray 40 within the desired slots 55a, 55b. This particular system of linking the bottom tray 40 to the bottom cover member 15 enables the user to adjust the height of the keyboard of the notebook computer in four different areas. In practicality, the height of keyboard will only be adjusted in two different areas, the front and the back. The user in most instances will want the front extensions 45a the same height as each other and the rear extensions 45b to be the same height as each other, but the rear extensions 45b may be higher than the front extensions 45a to allow for tilt angle adjustment. Referring to FIG. 3, the extensions 45a, 45b engage the slots 55a, 55b to support the weight of the computer.
The applicants also argue that Cooley is furthermore deficient in not disclosing or suggesting the use of any type of aperture in the side of the case, let alone a closing aperture configured for passing a cord through. The examiner herein notes that the claimed limitation is rejected using the teaching of Lindamood (see rejection of claim 1 above). 
The applicants further argue that Cooley takes a different approach by trying to provide a briefcase that is self-contained, therefore keeping all components within the case. The examiner herein notes that the close aperture can be provided on the privacy shield of Cooley in order to allow the connecting of possible necessary wirings to an external device (Lindamood: see column 7, lines 63-67; column 8, lines 1-13; herein, this opening may be used to pass a security cable through the connection on the enclosed equipment. The security cable could then be safeguarded with a lock so as to prevent unauthorized taking of the equipment. The cable entry also may pass data communication cables and/or external power cables to the enclosed equipment. An example of such a use may be to charge the battery on a laptop computer or to operate it on external power. Another use may be for data communications cables to pass between adjacent enclosures one of which houses signal processing equipment and the second of which houses a computer recording and displaying the data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIDHI THAKER/           Primary Examiner, Art Unit 2835